      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 1 of 15




 1   David R. Jordan, Esq. #013891
     The Law Offices of David R. Jordan, P.C.
 2   1995 State Road 602
     PO Box 840
 3   Gallup, NM 87305-0840
 4   (505) 863-2205
     Fax: (866) 604-5709
 5   Attorney for Plaintiff

 6
                         IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTICT OF ARIZONA

 8
     Maximilian Soza Fees,                    )       No. 2:20-CV-01131-SRB
 9                                            )
            Plaintiff,                        )       RESPONSE TO MOTION TO
10
                                              )       DISMISS FIRST AMENDED
11   v.                                       )       COMPLAINT
                                              )
12   Arizona Board of Regents; Dr.            )
     Cassandra Aska, Dean of Students of      )
13
     Arizona State University, Dr. Ronald     )
14   Hicks, Senior Associate Dean of          )
     Students of Arizona State University,    )
15   Elizabeth Rosenkrantz, Executive         )
     Director, Associated Students of Arizona )
16
     State University,                        )
17                                            )
            Defendants.                       )
18   _________________________________ )
19
            Plaintiff Maximilian Soza Fees, by and through his undersigned counsel, hereby
20
     submits his response to Defendants’ motion to dismiss.
21
            Under the U.S. Supreme Court’s standard set forth in Ashcroft v. Iqbal, 556 U.S.
22

23   662 (2009), Plaintiff’s duty under Rule 8(a)(2) of the Federal Rules of Civil Procedure is

24   to establish the plausibility of her discrimination complaint with specific facts. Defendant
25

26

27
                                                  1
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 2 of 15




     pays lip service to the plausibility standard, but then cites to a host of summary judgment
 1

 2   and jury verdict appeals.

 3          The complaint establishes the plausibility of the complaint against Defendants,
 4
     and the motion should be denied.
 5
                                           ARGUMENT
 6
     I.     The Appropriate Standard For Analyzing Complaints Under Rule 12(b)(6).
 7

 8          The standard for the sufficiency of a complaint is established by Rule 8(a)(2)

 9   which states that a complaint must provide a “a short and plain statement of the claim
10
     showing that the pleader is entitled to relief.” For decades, the seminal case in the federal
11
     system for analyzing the sufficiency of the complaint was Conley v. Gibson, 355 U.S. 41
12
     (1957). In that case, the U.S. Supreme Court would only permit dismissal under Rule
13

14   12(b)(6) if “it appears beyond doubt that the plaintiff can prove no set of facts in support

15   of his claim which would entitle him to relief.” Conley, 355 U.S. at 45-46 (footnote
16
     omitted). This analysis was supported by the complaints provided in the official federal
17
     forms, which were generally very conclusory in nature.
18
            The Supreme Court changed the landscape for the sufficiency of complaints in
19

20   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)

21   (2006). Twombly, an antitrust case, did not modify Rule 8(a)(2). Rather, it established
22
     that a complaint alleging an agreement in violation the antitrust statutes must include
23
     “enough factual matter (taken as true) to suggest that an agreement was made.” Twombly,
24
     550 U.S. at 556. As announced by the Court, the pleading standard in Rule 8 does not
25

26   require “detailed factual allegations,” but it demands more than an unadorned, the-

27
                                                  2
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 3 of 15




     defendant-unlawfully-harmed-me accusation. Id., at 555 Thus, the “short and plain
 1

 2   statement of the claim” required by Rule 8(a)(2) must include specific, not conclusory,

 3   facts demonstrating to the District Court that suggests that a legal claim plausibly exists.
 4
            After a great deal of diverse opinions on the scope of Twombly, the U.S. Supreme
 5
     Court provided some clarification in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,
 6
     173 L. Ed. 2d 868 (2009). Iqbal was a Bivens case whereby a detainee was alleging that
 7

 8   he was the victim of religious discrimination. The complaint made rather conclusory

 9   allegations such as claiming that the Defendant “knew of, condoned, and willfully and
10
     maliciously agreed to subject [him] to harsh conditions of confinement”. Iqbal, 129 S.
11
     Ct. at 1951. The Court decided that this was the type of conclusory “defendant unlawfully
12
     harmed me” kind of allegation.
13

14          In Iqbal, the Court clarified that Twombly was not limited to the antitrust situation

15   but rather was a general interpretation of Rule 8(a)(2). The Court stated, “to survive a
16
     motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
17
     to state a claim to relief that is plausible on its face.” 129 S. Ct. at 1949. Thus, the specific
18
     facts (as opposed to conclusory statements) must establish plausibility. The Supreme
19

20   Court did not state that all of the facts necessary to survive summary judgment must be

21   in the complaint.
22
            In Iqbal, the Court also provided this guidance: “A claim has facial plausibility
23
     when the plaintiff pleads factual content that allows the court to draw the reasonable
24
     inference that the defendant is liable for the misconduct alleged. The plausibility standard
25

26   is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

27
                                                    3
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 4 of 15




     a defendant has acted unlawfully.” Id. (Citations omitted). In other words, the Court does
 1

 2   not need to determine that there is a probability that the Plaintiff will prevail, but only

 3   that, given the specific facts alleged, the violation of the federal statute or the
 4
     establishment of the legal claim is plausible.
 5
            The Ninth Circuit interpreted Twombly and Iqbal in Moss v. U.S. Secret Service,
 6
     572 F.3d 962 (9th Cir., 2009). In Moss, the Ninth Circuit summarized the law thusly:
 7

 8          In sum, for a complaint to survive a motion to dismiss, the non-conclusory
            “factual content,” and reasonable inferences from that content, must be
 9          plausibly suggestive of a claim entitling the plaintiff to relief.
10   Moss, 572 F.3d at 969.
11
            This discussion does not alter the law regarding inferences on a complaint. In
12
     determining whether to grant a motion to dismiss, the court must assume that the
13

14   plaintiff’s allegations are true and must draw all reasonable inferences in the Plaintiff’s

15   favor. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). The Court must
16   construe the complaint in the light most favorable to the plaintiff. Papasan v. Allain, 478
17
     U.S. 265, 283, 106 S. Ct. 2932, 2943, 92 L. Ed. 2d 209 (1986).
18
            As is made clear by Iqbal, the question for the present motion is the plausibility
19

20   that there is a violation of the First Amendment based upon the facts alleged in the

21   complaint and the inferences that are due to the Plaintiff.
22   II.   The Amended Complaint Plausibly States The Culpable Participation By
23   Defendants In First Amendment Violations.

24          Plaintiff agrees that the Defendants are liable under Section 1983 if they
25   “omit[ted] to perform an act which [they were] legally required to do which causes the
26

27
                                                  4
28

29
         Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 5 of 15




     deprivation of the plaintiff's federally protected rights.” Stevenson v. Koskey, 877 F.2d
 1

 2   1435, 1439 (9th Cir. 1989). The Amended Complaint goes to great efforts to outline the

 3   job responsibilities of the Individual Defendants and the manner in which they
 4
     participated in the alleged First Amendment Violations. According to the Amended
 5
     Complaint:
 6
                 • Dr. Cassandra Aska is the Deputy Vice President and Dean of Students,
 7

 8                  Tempe, of ASU. She has been sued for prospective injunctive relief in her

 9                  official capacity and her responsibilities for enforcing Board of Regents
10
                    policies and overseeing the actions of the employees responsible for
11
                    conduct of the ASASU elections. Amend.Com. ¶ 5.
12

13               • Dr. Ronald Hicks is a Senior Associate Dean of Students of ASU. He is

14                  sued for prospective injunctive relief in his official capacity and actions as
15                  assisting Clerk to the ASASU student supreme court. Amend.Com. ¶ 6.
16
                 • Elizabeth Rosenkrantz is the Executive Director of ASASU. She is sued
17
                    for prospective injunctive relief in her official capacity and actions as Clerk
18

19                  to the Associated Students of Arizona State University (ASASU) supreme

20                  court. Amend.Com. ¶ 7.
21            Relying upon non-precedential decisions that are not cited in any reporter1,
22
     Defendants assert that Plaintiff is grouping defendants without distinguishing their roles.
23

24

25   1   See Rynn v. McKay, No. CV-18-00414-PHX-JJT, 2018 WL 3926666 (D. Ariz. Aug. 16,
          2018); Minch v. Arizona State Bd. of Nursing, No. CV-17-2525-PHX-JJT, 2017 WL
26        5496156 (D. Ariz. Nov. 16, 2017); De Cambra v. Sakai, No. CIV. 14-00279 DKW, 2014
27
                                                   5
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 6 of 15




     To the contrary, as is explained above, the Amended complaint distinguishes the roles of
 1

 2   all three Defendants. They had overlapping responsibilities in this case, and they made

 3   decisions together. Thus, when they acted together, the Amended Complaint refers to
 4
     “Defendants”. When they operated separately, such as at Amend.Comp. ¶ 71, their roles
 5
     are distinguished.
 6
            It is the position of the Amended Complaint that these three state actors had job
 7

 8   responsibilities that required them to intervene if students were violating First

 9   Amendment rights. The Amended Complaint alleges that they had numerous
10
     opportunities during the process to carry out these responsibilities by halting the
11
     violations, but they failed to properly carry out these responsibilities. This proximately
12
     caused the First Amendment violations to occur.
13

14          A. The Amended Complaint Alleges That Defendants Had Job Responsibilities
               Obligating Them To Protect The First Amendment Rights of Students.
15
            There is a significant difference between the word “duty” as it relates to the legal
16

17   concept of duty, and “duty” as it relates to the factual issue of job responsibilities. No

18   one can seriously dispute that a university has a legal duty to protect the First Amendment
19
     rights of its students. Flint v. Dennison, 488 F.3d 816, 833 (2007). As noted in the
20
     Amended Complaint, the Arizona Board of Regents has issued a Board Policy to protect
21
     the First Amendment rights of students.
22

23

24
       WL 3108002 (D. Haw. July 7, 2014); Mandel v. Bd. of Trustees of California State
25     Univ., No. 17-CV-03511, 2018 WL 1242067 (N.D. Cal. Mar. 9, 2018); Ancheta v.
       Mortg. Elec. Registration Sys., Inc., No. 16-CV-06520-YGR, 2017 WL 3033630 (N.D.
26     Cal. July 18, 2017).
27
                                                  6
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 7 of 15




            The primary function of Arizona’s public universities is to promote the
 1
            discovery, improvement, transmission and dissemination of knowledge
 2          through research, teaching, discussion and debate. The universities must
            strive to ensure the fullest degree of intellectual freedom and free
 3          expression. It is not the proper role of a university to shield individuals from
            speech protected by the First Amendment, including ideas and opinions that
 4
            may be unwelcome, disagreeable or deeply offensive.
 5
     Board Policy 1-124. This responsibility to “ensure the fullest degree of intellectual
 6
     freedom and free expression” rests on the Arizona state universities as a whole. However,
 7

 8   the Amended Complaint alleges that these three individual defendants have been given

 9   specific responsibilities that include protecting the free speech of students and assuring
10
     that political speech is not penalized within public forums.
11
            To carry out its legal duty to protect Free Speech, and to enact Board Policy 1-
12
     124, Arizona State University has given certain key employees the specific job
13

14   responsibility of protecting the free speech rights of students. In the context of the most

15   recent student government election, those employees included Defendants Aska, Hicks
16
     and Rosenkrantz. The Amended Complaint explains their job titles and their specific
17
     responsibilities for protecting students from Free Speech violations.
18
            For example, the Amended Complaint specifically alleges that Defendant Aska,
19

20   as Dean of Students, has the specific responsibility to enforce Board Policy 1-124, the

21   student election code and student due process rights. Amend.Comp. ¶ 13. The Court must
22
     accept this as true for the purpose of this motion. The Complaint further alleges that
23
     Defendant Aska, as Dean of Students, Defendant Hicks, as Associate Dean, and
24
     Defendant Rosenkrantz, as ASASU director, “have the duty to operate with a duty of care
25

26

27
                                                   7
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 8 of 15




     that assures that the ABOR Policy 1-124(A) and the code are enforced in their entirety
 1

 2   and without violations of the First Amendment.” Amend.Comp. ¶ 14.

 3          The Amended Complaint specifically alleges that the job responsibilities of these
 4
     three individual defendants include training students and providing legal guidance to
 5
     make sure that First Amendment rights are not violated. Amend.Comp. ¶ 16. They also
 6
     have the job responsibilities of making sure that the election code is applied uniformly –
 7

 8   that is without preference to one point of view over another. Amend.Comp. ¶ 16. The

 9   complaint then alleges that they violated these legal duties by omitting to perform acts
10
     that they were legally required to do, and that they culpably participated in the First
11
     Amendment violations of others. Infra. These acts and omissions give rise to liability
12
     under Section 1983.
13

14          The Amended Complaint also alleges that when Defendants Aska, Hicks and

15   Rosenkrantz witnessed Plaintiff’s First Amendment rights being violated, they had a duty
16
     to step in and stop violations of the First Amendment when they became apparent.
17
     Amend.Comp. ¶ 21.
18
            B. The Amended Complaint Plausibly Establishes The Culpable Acts And
19
               Omissions Of Defendants Aska, Hicks and Rosenkrantz.
20
            Arizona State University delegated its legal duty to enforce Board Policy 1-124(A)
21
     and the First Amendment by assigning certain responsibilities to Defendants Aska, Hicks
22

23   and Rosenkrantz. The next step of the inquiry is the question of whether the Amended

24   Complaint alleges acts and omissions of these Defendants that proximately caused First
25
     Amendment violations. As the Ninth Circuit has said:
26

27
                                                 8
28

29
      Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 9 of 15




            Section 1983 provides, in pertinent part, that “(e)very person who, under
 1
            color of any statute of any state . . ., subjects, or causes to be subjected, any
 2          citizen of the United States or other person within the jurisdiction thereof
            to the deprivation of any rights, privileges, or immunities secured by the
 3          Constitution and laws, shall be liable to the party injured . . . .” (42 U.S.C.
            s 1983.) A person “subjects” another to the deprivation of a constitutional
 4
            right, within the meaning of section 1983, if he does an affirmative act,
 5          participates in another's affirmative acts, or omits to perform an act which
            he is legally required to do that causes the deprivation of which complaint
 6          is made. (Sims v. Adams (5th Cir. 1976) 537 F.2d 829.) Moreover, personal
            participation is not the only predicate for section 1983 liability. Anyone
 7
            who “causes” any citizen to be subjected to a constitutional deprivation is
 8          also liable. The requisite causal connection can be established not only by
            some kind of direct personal participation in the deprivation, but also by
 9          setting in motion a series of acts by others which the actor knows or
            reasonably should know would cause others to inflict the
10
            constitutional injury. (Cf. Beverly v. Morris (5th Cir. 1972) 470 F.2d 1356.)
11
     Johnson v. Duffy, 588 F.2d 740, 743–44 (9th Cir. 1978)
12
            The Amended Complaint alleges culpable affirmative acts and omissions by these
13

14   defendants. The complaint alleges that, ultimately, Defendants Aska, Hicks and

15   Rosenkrantz penalized Plaintiff for his free speech. Amend.Comp. ¶42. In so doing,
16
     Defendants penalized Plaintiff for content-based reasons. Only pro-Fees comments were
17
     penalized on the “Tempe Barstool” account on Instagram. Comments in favor of his
18
     opponent were not penalized by Defendants even though they made the exact same kinds
19

20   of comments and “likes” on the Tempe Barstool account. By penalizing pro-Fees

21   statements, and not anti-Fees statements, Defendants engaged in a specific content-based
22
     violation of his free speech rights. The complaint alleges that Defendants Aska, Hicks
23
     and Rosenkrantz had actual knowledge of this violation of Plaintiff’s First Amendment
24
     rights but failed in their legal duty to step in and stop the violation.
25

26

27
                                                    9
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 10 of 15




            In response, Defendants claim that the Amended Complaint only alleges that the
 1

 2   Defendants knew of the violations after they occurred. This is false. The Amended

 3   Complaint alleges that before the May 28, 2020 final ruling of the student supreme court,
 4
     Defendants Hicks and Rosenkrantz participated in multiple activities to influence, shape
 5
     and supervise the student elections and the student supreme court process. In addition,
 6
     Defendants Hicks and Rosenkrantz actively participated in multiple meetings including
 7

 8   a forum with the plaintiff on April 28th and also a meeting with the plaintiff on May 20th.

 9   At these meetings, these individual Defendants participated in a “reassessment” process
10
     to address First Amendment complaints submitted by several students, including
11
     Plaintiff. Amend.Comp. ¶ 71.
12
            Defendant Aska assigned Defendant Hicks to “guide the court” to address the First
13

14   Amendment complaints made by the students. Amend.Comp. ¶ 71. Defendants Hicks

15   and Rosenkrantz specifically told Plaintiff that no legal counsel would guide the supreme
16
     court, but that the court would be guided specifically by Defendants Hicks and
17
     Rosenkrantz. Amend.Comp. ¶ 78. Defendant Rosenkrantz also acted as clerk to the
18
     supreme court. Amend.Comp. ¶ 7.
19

20          Despite their direct involvement in the process, and despite their job

21   responsibilities to protect the free speech rights of students, these individual defendants
22
     allowed the supreme court to violate the free speech rights of students. Amend.Comp. ¶
23
     73. The Amended Complaint directly alleges that the supreme court, acting with the
24
     direct participation of Defendants Rosenkrantz and Hicks, reaffirmed its violation of
25

26   Plaintiff’s free speech rights. Amend.Comp. ¶ 79.

27
                                                  10
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 11 of 15




              Finally, the Amended Complaint alleges that it was Defendants Aska, Hicks and
 1

 2   Rosenkrantz who decided to inaugurate Plaintiff’s opponents despite their actual

 3   knowledge of the First Amendment rights of the Plaintiff. Amend.Comp. ¶ 87.
 4
              Defendants claim that they had no duty to “cure” First Amendment violations.
 5
     This is an incorrect statement of the facts and the law. As a public university, as alleged
 6
     above, ASU had the duty to protect student’s free speech rights. The ABOR enacted a
 7

 8   policy directed at making sure that this duty was executed. The three individual

 9   defendants named in the Amended Complaint had job responsibilities that required them
10
     to protect student free speech rights. And, as has been shown, these Defendants were
11
     directly involved in the violations as they were occurring, and they took no steps to
12
     prevent the penalizing of Plaintiff’s speech during their application of the election code.
13

14            The Amended Complaint directly alleges these Defendants’ duty to act to protect

15   Plaintiff’s First Amendment rights, and their culpable participation in the First
16
     Amendment violations. The motion to dismiss must be denied.
17
     III.     Plaintiff Is Entitled To His Requested Remedies.
18
              So long as Plaintiff demonstrates an ongoing and prospective harm, he is entitled
19

20   to request prospective injunctive relief to remedy that harm. 2 Gomes v. Univ. of Maine

21   Sys., 304 F. Supp. 2d 117, 123 (D. Me. 2004) (“If the Plaintiffs are able to sustain their
22
     claim that the University's disciplinary action violated their constitutional rights, they
23
     would be entitled to demand, and this Court would have the authority to order, University
24

25

26   2   Defendants do not challenge the declaratory judgment relief requested by Plaintiff.
27
                                                   11
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 12 of 15




     officials expunge the unconstitutional disciplinary action from the Plaintiffs' University
 1

 2   records.”) Plaintiff directly alleged that the violation of his rights was due to a systemic

 3   problem at Arizona State University. Defendants Aska, Hicks and Rosenkrantz failed in
 4
     their responsibilities to educate, train or provide access to licensed legal professionals to
 5
     the students involved in this process. They allowed students to improperly enforce the
 6
     “destruction of campaign materials” prohibition in Paragraph 6-4.1 of the Election Code
 7

 8   of ASU. They participated in the selective punishment of free speech favoring Plaintiff

 9   and the promotion of free speech favoring Plaintiff’s opponent. Paragraph 6-4.1 still
10
     exists in the Election Code, and this Court should enjoin future content-based
11
     interpretations of Paragraph 6-4.1.
12
            The error that Defendants make in this “standing” argument is that they fail to
13

14   appreciate that Plaintiff is, today, the victim of Free Speech violations that have never

15   been corrected. The case upon which Defendants rely heavily makes it clear that Plaintiff
16
     has standing. “Plaintiffs must demonstrate a ‘personal stake in the outcome’ in order to
17
     ‘assure that concrete adverseness which sharpens the presentation of issues’ necessary
18
     for the proper resolution of constitutional questions. [Citations omitted]. Abstract injury
19

20   is not enough. The plaintiff must show that he ‘has sustained or is immediately in danger

21   of sustaining some direct injury’ as the result of the challenged official conduct and the
22
     injury or threat of injury must be both ‘real and immediate,’ not ‘conjectural’ or
23
     ‘hypothetical.’ City of Los Angeles v. Lyons, 461 U.S. 95, 101–02, 103 S. Ct. 1660, 1665,
24
     75 L. Ed. 2d 675 (1983).
25

26

27
                                                  12
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 13 of 15




            In other words, Plaintiff is entitled to request these remedies if he “has sustained”
 1

 2   an injury, and said injury was “real and immediate”. Put another way, Plaintiff’s injury

 3   must be both “concrete and particularized,” meaning “that the injury must affect the
 4
     plaintiff in a personal and individual way.” Kardules v. City of Columbus, 95 F.3d 1335,
 5
     1347 (6th Cir. 1996).
 6
            Plaintiff has been disqualified from an election that he won – he was removed
 7

 8   from the office that he had won in an election. Plaintiff’s opponent in the election is

 9   presently serving in Plaintiff’s duly elected office despite having received 18% fewer
10
     votes than Plaintiff. This was a “real” injury that he “has sustained”. This violation is, as
11
     of now, completely unremedied.
12
            When free speech rights are at issue, Courts have demonstrably lowered the
13

14   “actual injury” requirement for standing.

15          When considering Briggs's standing to bring a First Amendment challenge,
            however, we note that Briggs does not bear a heavy burden to “demonstrate
16
            ‘a claim of specific present objective harm or a threat of specific future
17          harm.’” Meese v. Keene, 481 U.S. 465, 107 S. Ct. 1862, 95 L.Ed.2d 415
            (1987) (quoting Laird v. Tatum, 408 U.S. 1, 14, 92 S. Ct. 2318, 2326, 33
18          L.Ed.2d 154 (1972)). “‘While it is clear that abstract injury is not enough
            to establish standing ... it is equally clear that actual harm to individual
19
            values of an abstract or esoteric nature can provide the basis for standing.’
20          So, in a variety of settings, standing is often found to protect interests in the
            electoral process, various First Amendment values, and other intangible
21          rights.” Charles A. Wright, Arthur R. Miller & Edward H. Cooper,
            13 Federal Practice and Procedure, § 3531.4 at 427–28 (1984)
22
            (quoting O'Hair v. White, 675 F.2d 680, 687 (5th Cir.1982)). “In the
23          context of threats to the right of free expression, courts justifiably often
            lessen standing requirements.” American Booksellers Ass'n v.
24          Virginia, 792 F.2d 1261, 1264 n. 4 (4th Cir.1986).
25
     Briggs v. Ohio Elections Comm'n, 61 F.3d 487, 492 (6th Cir. 1995).
26

27
                                                   13
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 14 of 15




            When the suit is one challenging the legality of government action or inaction, the
 1

 2   nature and extent of facts that must be averred in order to establish standing depends

 3   considerably upon whether the plaintiff is himself an object of the action (or forgone
 4
     action) at issue. When the Plaintiff is the object of the action, there is ordinarily little
 5
     question that the action or inaction has caused him injury, and that a judgment preventing
 6
     or requiring the action will redress it. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–62,
 7

 8   112 S. Ct. 2130, 2137, 119 L. Ed. 2d 351 (1992).

 9          The argument advanced by Defendants is rather non-sensical. Defendants argue
10
     that a Plaintiff who was the direct victim of a free speech violation, causing him to lose
11
     the office that he won at an election, has not “been injured”. Defendants’ advanced reason
12
     for this “non-injury” argument is that the Free Speech violation has already been
13

14   committed by Defendants and is now complete. This is not the law. The standing concern

15   is not whether the violation is ongoing or complete prior to the filing of the complaint.
16
     The concern is that Plaintiff suffered the injury in a personal and individual way.
17
     Kardules, 95 F.3d at 1347.
18
            Plaintiff also contests the assertion that these Defendants cannot be ordered to
19

20   engage in the requested remedies. Defendants are ASU’s dean of students, associate dean

21   of students and director of ASASU. They certainly can issue an apology on behalf of
22
     ASU (remedy request G) and issue a public statement on behalf of ASU (remedy request
23
     C). As for directing the supreme court to reverse its unconstitutional ruling, Plaintiff has
24
     already demonstrated in this response that Defendants had the direct responsibility to
25

26   provide guidance and oversight for this student court. Supra. Similarly, these Defendants,

27
                                                  14
28

29
     Case 2:20-cv-01131-SRB Document 17 Filed 09/15/20 Page 15 of 15




     who have direct oversight over ASASU student elections, can be ordered to involve
 1

 2   University counsel in future elections.

 3   IV. The Amended Complaint Does Not Name ASASU As A Defendant.
 4
            Defendants argues that ASASU should not have been named as a Defendant.
 5
     ASASU was not named as a Defendant. Plaintiff will concede that the ABOR is not a
 6
     “person” for Section 1983 purposes.
 7

 8   VI.    Conclusion

 9          Plaintiff won a democratic student election but was disqualified because
10
     Defendants favored the speech of his opponent. The Amended Complaint alleges that
11
     Defendants Aska, Hicks and Rosenkrantz directly participated in these First Amendment
12
     violations, and failed to intervene when their job responsibilities, and the law, required
13

14   them to do so.

15          The purpose of the Amended Complaint is not to outline every possible fact that
16
     would come up in this case, but to outline the specific facts that plausibly give rise to a
17
     legally recognized claim. The Amended Complaint does establish such a claim, and the
18
     motion to dismiss should be denied.
19

20          DATED this 15th day of September, 2020.

21                                             The Law Offices of David R. Jordan, P.C.
22
                                               /s/David R. Jordan
23                                             Attorney for Plaintiff

24

25

26

27
                                                  15
28

29
